Beck, J.
— The defendant Webster, being indebted to plaintiff and the intervenors, conveyed certain lands, constituting a farm, to his wife. About five months afterwards judgments were had upon the claims, the suits having been brought by attachment about the time the deed to his wife was made by the husband. The plaintiff and intervenors insist that the deed to the wife is void, as being in fraud of their rights as creditors. The evidence requires us to find that the wife, at her marriage, had money amounting to about fifteen hundred dollars, which she loaned to her husband under a promise to repay it. Subsequently she loaned him other sums held in her own right, upon a like promise. The lands were, upon the wife’s request, conveyed to her in payment of the husband’s indebtedness, incurred as just shown. They were conveyed subject to incumbrances, which, with the indebtedness to the wife, amounted to about the value of the property. The conveyance, we find, was made in good faith, and not for the purpose of delaying, hindering or defeating the husband’s creditors. Upon these facts we are required *383to sustain the conveyance, under the rule of the law prevailing in this state, where the property of the wife, at marriage, does not vest in the husband, and a good-faith contract for the loan and repayment of money may be enforced as contracts between other persons.
We think the evidence does not, as is claimed by plaintiff’s counsel, show a state of facts which will raise an estoppel against the wife, so that she cannot deny that her property is subject to her husband’s debts. It is not a case where the wife is claiming to hold the property on the ground that it was bought with her money, the title being taken in the husband’s name, upon the strength of which he got credit, but is a case wherein the wife is a bona-fide creditor of the husband, and the property was conveyed to her in payment of her husband’s debt. If the wife may be a creditor of the husband, she may enforce her rights as other creditors. In this state she may become the husband’s creditor, possessing all the rights of other creditors. We unite in the opinion that the judgment of the district court ought to be.
Affirmed